Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 1 of 8




                       Composite Exhibit 2
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 2 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 3 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 4 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 5 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 6 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 7 of 8
Case 0:20-cv-61404-DPG Document 1-3 Entered on FLSD Docket 07/13/2020 Page 8 of 8
